IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

U.S. BORAX INC. : CIVIL ACTION
v. : NO. 19-1661
MARK ZAMEK
ORDER

AND NOW, this 11 day of July 2019, upon considering Plaintiffs contested Motion to
extend time to allow amendment (ECF Doc. No. 40), it is ORDERED a Telephonic Conference
shall be held on Friday, July 12, 2019 at 9:30 A.M. Counsel for Plaintiff shall initiate this call

and timely call Chambers at 267-299-7680 when all counsel are on the line.

We

KEARNEY, J.
